Opinion issued October 26, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00942-CV
                           ———————————
IN RE NORTH CYPRESS MEDICAL CENTER OPERATING COMPANY,
    LTD. AND NORTH CYPRESS MEDICAL CENTER OPERATING
                 COMPANY GP, LLC, Relators



           Original Proceeding on Petition for Writ of Mandamus1



                         MEMORANDUM OPINION

     Relators, North Cypress Medical Center Operating Company, LTD. and

North Cypress Medical Center Operating Company GP, LLC., filed a petition for


1
     The underlying case is styled Casimir Interests, Ltd. and Dr. Mirtha T. Casimir v.
     North Cypress Medical Center Operating Company, Ltd. and North Cypress
     Medical Center Operating Company GP, LLC, No. 2012-17700, pending in the
     151st District Court of Harris County, Texas, the Honorable Mike Engelhart
     presiding.
writ of mandamus, complaining that the trial court erred in denying their Motion

for Protective Order.

      We deny the petition for writ of mandamus, and we dismiss all outstanding

motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                         2